Citation Nr: 1815670	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-01 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for major depressive disorder. 

2.  Entitlement to service connection for varicose veins of the left leg. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Timothy M. White, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2016, the Veteran appeared and testified at a video hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

Regarding the Veteran's claim for entitlement to service connection for varicose veins of the left leg, the RO apparently treated this as a claim to reopen from a January 2004 decision.  However, as this is a distinctly diagnosed disability which was not specifically addressed in the January 2004 rating decision, new and material evidence is not necessary to reopen the claim.  See 38 U.S.C. § 7104(b) (2017); Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).

The issues of entitlement to service connection for varicose veins of the left leg and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

The preponderance of the evidence is against finding that the Veteran has major depressive disorder that is related to service or to his left leg and heel injury.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for major depressive disorder have not been met.  38 U.S.C. § 1110, 1154(a) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires the following:  (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, entitlement to service connection may be established on a secondary basis to an already service-connected disability.  In order to substantiate a claim for secondary service connection, evidence is needed to establish that the nonservice-connected current disability is either proximately due to or the result of a service-connected disability, or aggravated (increased in severity) beyond its natural progress by a service-connected disability.  See 38 C.F.R. § 3.310 (2017); see also Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Veteran's attorney contends that entitlement to service connection for major depressive disorder is warranted because it is secondary to pain from the Veteran's left leg varicose veins.  However, the Board notes that in the Veteran's February 2012 Statement in Support of Claim, which the RO interpreted as the Veteran's claim for entitlement to service connection for depression, he claimed that he became depressed because of his Hepatitis C condition.  The Board also notes that the Veteran's claim for service connection for Hepatitis C was denied in an unappealed June 2012 decision.  

While the medical evidence of record establishes that the Veteran currently has been diagnosed with a major depressive disorder, there is no competent evidence to connect this condition to service, or to any other claimed disability.  

A review of the Veteran's service treatment records reflects an absence of reports or treatment for depression or any other psychiatric disorder.  Similarly, the January 1969 induction examination and April 1971 discharge examination do not note any depression or psychiatric disorder.  Thus, the Veteran's claim cannot be substantiated on the basis of direct service connection because the record does not support a finding of an in-service disease or injury. 

Similarly, the Veteran's claim fails on the basis of secondary service connection.  VA outpatient treatment records do reflect the Veteran's treatment for a major depressive disorder.  However, the medical records do not reflect the Veteran, or any psychologist, attributing his depression to pain from his left leg varicose veins.  Additionally, none of the Veteran's lay statements attribute his depression to pain from his varicose veins.  During the December 2016 Board hearing, the Veteran indicated that he has experienced depression all his life.  Thus, even if entitlement to service connection is eventually granted for varicose veins of the left leg, there is no probative evidence of record to substantiate a finding that the Veteran's major depressive disorder was caused or aggravated by this disability. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and entitlement to service connection for major depressive disorder is denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a major depressive disorder is denied.  


REMAND

The Veteran contends that he is entitled to service connection for varicose veins of the left leg.  The Board finds that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

VA is obliged to provide an examination when the record contains competent evidence that the Veteran has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with military service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, service treatment records reflect that the Veteran sustained an injury to his Achilles tendon while in service.  He claims that because of this injury, he developed varicose veins in his left leg that bulge, swell, and cause pain.  The Veteran's current VA out-patient treatment records reflect that he reports symptoms of his varicose veins of the left leg.  A notation from a VA physician in July 2000 provides a diagnosis of symptomatic varicosities of the left leg.  The physician opined that this may be due to the Veteran's previous Achilles tendon surgery.  However, a September 2001 notation from a different VA physician indicated a diagnosis of varicose veins of the left lower extremity and indicated that he does not believe it has anything to do with the Achilles tendon injury.  The Board notes that the Veteran has not been provided a VA examination for his varicose veins.  

Given the evidence of a current disability, an in-service injury, and at least one indication from a VA physician that there a nexus between the two, the Board determines that a VA examination is necessary pursuant to VA's duty to assist.  See 38 U.S.C. § 5103A(d); McLendon, 20 Vet. App. at 83.  

As the development of the service connection claim may result in additional evidence that could affect a determination with respect to a TDIU, the two issues are inextricably intertwined and the issue of entitlement to a TDIU must be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any and all outstanding VA treatment records related to the claim on appeal.  

2.  The Veteran should be afforded an appropriate examination to determine the nature and etiology of his varicose veins of the left leg. 

The electronic claims file should be made available to and reviewed by the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

Following examination and review of the claims file, the examiner should provide opinions on the following:  

Identify any currently diagnosed varicose veins of the left leg.  
If such a diagnosis is found, the examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed varicose veins of the left leg is caused by the injury sustained in service to the Veteran's heel that produced the current service connected scar. 

A complete rationale for all opinions should be provided.  If the examiner cannot provide the above requested opinions without resorting to speculation, it should be so stated and a rationale provided for that medical conclusion.

3.  Thereafter, readjudicate the issues on appeal (service connection for varicose veins and entitlement to TDIU benefits) based on all the evidence of record, and if any benefit sought is not granted, provide the Veteran and his attorney with a supplemental statement of the case.  The Veteran should be provided a reasonable period to respond before the case is returned to the Board for review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


   
______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


